Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 1 of 21 PageID #: 2150




                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

AMO DEVELOPMENT, LLC, AMO
MANUFACTURING USA, LLC and
AMO SALES AND SERVICE, INC.,

                Plaintiffs,
           v.                              C.A. No. 20-842-CFC

ALCON LENSX, INC.,                         JURY TRIAL DEMANDED
ALCON VISION, LLC,
ALCON LABORATORIES, INC. and
ALCON RESEARCH, LLC,

                Defendants.

ALCON, INC., ALCON LENSX, INC.,
ALCON RESEARCH, LLC, and
ALCON VISION, LLC,

                Counterclaim-Plaintiffs,

      v.

AMO DEVELOPMENT, LLC,
AMO MANUFACTURING USA, LLC,
AMO SALES AND SERVICE, INC.,
and JOHNSON & JOHNSON
SURGICAL VISION, INC.,

                Counterclaim-
                Defendants.


 ANSWER TO PLAINTIFFS’ COUNTERCLAIMS FOR DECLARATORY
                         RELIEF




                                      1
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 2 of 21 PageID #: 2151




       Defendants and Counterclaim-Plaintiffs Alcon, Inc., Alcon LenSx, Inc.,

Alcon Research, LLC, and Alcon Vision, LLC (collectively, “Alcon” or

“Defendants”) now demand a trial by jury on all issues so triable and answer the

Counterclaims For Declaratory Relief of Plaintiffs and Counterclaim-Defendants

AMO Development, LLC, AMO Manufacturing USA, LLC, AMO Sales and

Service, Inc., and Johnson & Johnson Surgical Vision, Inc. (collectively, “AMO” or

“Plaintiffs”) as follows:

                            NATURE OF THE ACTION 1

       1.     Defendants admit that Plaintiffs have brought an action under the

Declaratory Judgment Act and the patent laws of the United States, but deny that

relief is proper.

                                     PARTIES

       2.       Upon information and belief, admitted.

       3.       Upon information and belief, admitted.

       4.       Upon information and belief, admitted.

       5.       Upon information and belief, admitted.

       6.       Defendants admit that Alcon Inc. is a Swiss corporation. Defendants



1
  The headings in the Counterclaims For Declaratory Relief are reproduced herein
for the convenience of the reader. To the extent such headings include or infer
allegations, they are denied.

                                        2
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 3 of 21 PageID #: 2152




deny that Alcon Inc.’s principal place of business is Chemin de Blandonnet 8, 1214

Vernier, Geneva, Switzerland.

      7.         Admitted.

      8.         Admitted.

      9.         Admitted.

                             JURISDICTION AND VENUE

      10.        Defendants admit that Plaintiffs have brought an action under the

patent laws of the United States and the Declaratory Judgment Act, but deny that

relief is proper. Defendants admit that this Court has subject matter jurisdiction

pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202.

      11.        Defendants admit that, for the purposes of this action only,

Defendants are subject to personal jurisdiction by virtue of filing their counterclaims

in this Court.

      12.        Admitted.

                                  BACKGROUND

      13.        Defendants admit that Alcon Inc., Alcon LenSx, Inc., Alcon

Research, LLC, and Alcon Vision, LLC filed counterclaims against AMO

Development, LLC, AMO Manufacturing USA, LLC, AMO Sales and Service, Inc.,

and Johnson & Johnson Surgical Vision, Inc. on October 30, 2020. Defendants

admit Alcon Inc. and Alcon LenSx, Inc. are the owners of the ’356 patent and the


                                         3
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 4 of 21 PageID #: 2153




’925 patent, Alcon Research was the exclusive licensee of the ’356 patent and the

’925 patent, and Alcon Vision is the exclusive licensee of the ’356 patent and the

’925 patent. Defendants admit that Alcon has the right to sue to recover damages

for infringement of the ’356 and ’925 patents.

      14.      Admitted.

      15.      Admitted.

      16.      Defendants admit that the ’356 and ’925 patents share Ferenc Raksi

as a named inventor and that the ’925 patent also names Ronald M. Kurtz and Peter

Goldstein as inventors. Defendants admit that claim 1 of the ’356 patent claims “[a]

method of fragmenting lens tissue of an eye with a laser surgical system,”

comprising “scanning the pulsed laser with the optics module according to a

curvature of the focal plane of the optics module to track the natural curvature of the

lens,” and that claim 1 of the ’925 patent claims “[a] method of treating a crystalline

lens of an eye with a laser,” comprising “scanning a laser beam with an XY scanner

of a laser delivery optics along a curved focal plane of the laser delivery optics to

form a line of bubbles in each layer without adjusting a Z scanner.” Defendants

deny the remaining allegations of paragraph 16.

      17.      Defendants admit that during the prosecution of the ’925 patent, the

applicant sought to distinguish the prior art by pointing to the advantages of the

invention disclosed in the ’925 application. Defendants admit that the examiner


                                         4
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 5 of 21 PageID #: 2154




allowed the ’925 patent to issue because “[t]he closest prior art of Frey et al. (US

2007/0185475), Bille et al. (US 5,439,462), Bendett et al. (US 7,351, 241), and Bille

(US 2003/0073983), fail to teach, suggest or render obvious: ‘forming an incision in

the surgical region on a layer-by-layer basis by scanning a laser beam with an XY

scanner of a laser delivery optics along a curved focal plane of the laser delivery

optics to form a line of bubbles in each layer without adjusting a Z scanner of the

laser delivery optics at a scanning rate of the XY scanner,’ in combination with the

remaining limitations as recited in the independent claims” and “[t]he References

disclosed the forming an incisions in the surgical region, but neither describes

forming these incisions ‘on a layer-by-layer basis by scanning a laser beam with an

XY scanner of a laser delivery optics along a curved focal plane of the laser delivery

optics to form a line of bubbles in each layer without adjusting a Z scanner of the

laser delivery optics at a scanning rate of the XY scanner.’” Defendants deny the

remaining allegations of paragraph 17.

      18.     Defendants admit that during prosecution of the ’356 patent, applicant

disclosed the Pre-Grant Publication for the ’925 patent, US20090171327A1, in the

Information Disclosure Statement. Defendants admit that the examiner applied the

Pre-Grant Publication for the ’925 patent as 102(e) prior art. Defendants admit that

different examiners handled the Alcon ’925 and ’356 prosecutions. Defendants

admit that applicant stated that Fig. 5E of the ’925 application does not disclose



                                         5
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 6 of 21 PageID #: 2155




scanning along a curved focal plane, but acknowledged that “[0032] does mention

the curved focal plane of the laser.” Defendants admit that applicant stated that the

’925 application does not “describe[] the other, equally relevant limitation of ‘to

track the natural curvature of the lens.’” Defendants deny the remaining allegations

of paragraph 18.

       19.     Defendants admit that the ’356 and ’925 patents were prosecuted over

the same time period by Gergely Zimanyi.              Defendants deny the remaining

allegations of paragraph 19.

       20.     Denied.

       21.     Denied.

       22.     Defendants admit that 37 C.F.R. § 11.18(b) requires that statements

made to the Patent Office be true or “believed to be true.” Defendants admit that the

Patent Office imposes “a duty of candor and good faith in dealing with the Office,

which includes a duty to disclose to the Office all information known to that

individual to be material to patentability.” Defendants admit that “information is

material to patentability” if it “refutes, or is inconsistent with, a position the applicant

takes in: (i) Opposing an argument of unpatentability relied on by the Office, or (ii)

Asserting an argument of patentability.” Defendants deny that any individual

involved in the prosecution of the ’356 and ’925 patents violated either the

requirement under 37 C.F.R. § 11.18(b) or the duty of candor and good faith.


                                           6
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 7 of 21 PageID #: 2156




Defendants deny the remaining allegations of paragraph 22.

                   Prosecution of the Alcon ’356 and ’925 Patents

      23.      Admitted.

      24.      Admitted.

      25.      Defendants admit Dr. Zimanyi was required to act in accordance with

37 C.F.R. § 1.56. Defendants admit that 37 C.F.R. § 1.56 imposes a “duty of candor

and good faith in dealing” with the Patent Office, “which includes a duty to disclose

to the Office all information known to that individual to be material to patentability

as defined in this section.” Defendants admit 37 C.F.R. § 1.56 requires the disclosure

of information which “refutes, or is inconsistent with, a position the applicant takes

in: (i) Opposing an argument of unpatentability relied on by the Office, or (ii)

Asserting an argument of patentability.” Defendants deny the remaining allegations

of paragraph 25.

      26.    Defendants admit that the application for the ’925 patent was filed on

December 23, 2008. Defendants admit that independent claim 1, as originally filed,

recited “A method of treating a crystalline lens of an eye with a laser, the method

comprising: selecting a surgical region of the lens; applying laser pulses to form at

least one incision within the selected surgical region, wherein: an orientation of a

portion of the incision is one of an orientation intersecting fibers of the lens and an

orientation non-transverse to an axis of the eye; and the incision modifies a property


                                         7
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 8 of 21 PageID #: 2157




of the lens.” Defendants admit that dependent claim 27, as originally filed, recited

“The method of claim 1, comprising: forming the incision on a layer-by-layer basis,

wherein one or more layers are at least partially formed along a curved focal plane

of a laser delivery system.” Defendants deny the remaining allegations of paragraph

26.

      27.     Defendants admit that during the prosecution of the ’925 patent, Dr.

Zimanyi submitted a Response to Office Communication on June 23, 2014.

Defendants admit that in this communication, claim 1 was amended to include

“forming an incision in the surgical region on a layer-by-layer basis by scanning a

laser beam with an XY scanner of a laser delivery optics along a curved focal plane

of the laser delivery optics to form a line of bubbles in each layer without adjusting

a Z scanner of the laser delivery optics at a scanning rate of the XY scanner.”

Defendants deny the remaining allegations of paragraph 27.

      28.     Defendants admit that Dr. Zimanyi filed the application for the ’356

patent on August 5, 2014. Defendants admit that the ’356 application was assigned

to a different examiner than the ’925 application. Defendants admit that independent

claim 1, as originally filed, recited “A method of fragmenting biological tissue with

a laser surgical system, the method comprising: generating a pulsed laser beam with

a pulsed laser; directing the laser beam with an optics module towards a target region

in the biological tissue; and controlling the optics module by a system control


                                         8
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 9 of 21 PageID #: 2158




module to form a regular array of cells in the target region by creating layers of

photodisrupted bubbles to generate cell boundaries, wherein the layers are curved.”

Defendants admit that dependent claim 2, as originally filed, recited “The method of

claim 1, the creating layers comprising: creating curved layers to accommodate the

natural curvature of the focal plane of the surgical system.” Defendants deny the

remaining allegations of paragraph 28.

      29.      Defendants admit that in the prosecution of the ’356 patent, Dr.

Zimanyi submitted a Response to Office Action on January 27, 2015. Defendants

admit that claim 1 was amended to recite, “A method of fragmenting lens tissue of

an eye with a laser surgical system, the method comprising: generating a pulsed laser

beam with a pulsed laser; directing the laser beam with an optics module towards a

target region in the lens tissue; and controlling the optics module by a system control

module to form a regular array of cells in the target region by creating layers of

photodisrupted bubbles to generate cell boundaries, wherein the layers are curved.”

Defendants admit that claim 2 was amended to recite, “The method of claim 1, the

creating layers comprising: creating curved layers to accommodate the natural

curvature of the focal plane of the laser surgical system.” Defendants deny the

remaining allegations of paragraph 29.

      30.      Defendants admit that as of January 2015, claim 1 of the ’356

application recited, “A method of fragmenting lens tissue of an eye with a laser


                                         9
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 10 of 21 PageID #: 2159




surgical system, the method comprising: generating a pulsed laser beam with a

pulsed laser; directing the laser beam with an optics module towards a target region

in the lens tissue; and controlling the optics module by a system control module to

form a regular array of cells in the target region by creating layers of photodisrupted

bubbles to generate cell boundaries, wherein the layers are curved,” and claim 2

recited, “The method of claim 1, the creating layers comprising: creating curved

layers to accommodate the natural curvature of the focal plane of the laser surgical

system.” Defendants admit that as of January 2015, claim 1 of the ’925 application

recited, “A method of treating a crystalline lens of an eye with a laser, the method

comprising: selecting a surgical region of the lens; and forming an incision in the

surgical region on a layer-by-layer basis by scanning a laser beam with an XY

scanner of a laser delivery optics along a curved focal plane of the laser delivery

optics to form a line of bubbles in each layer without adjusting a Z scanner of the

laser delivery optics at a scanning rate of the XY scanner, wherein: an orientation of

a portion of the incisions is one of an orientation intersecting fibers of the lens and

an orientation non-transverse to an axis of the eye; and the incision has a spatial

extent in a Z direction in the range of 0.5-10 mm, and in an X-Y plane in the range

of 2-10 mm” and claim 27 recited, “The method of claim 1, comprising: forming the

incision on a layer-by-layer basis, wherein one or more layers are at least partially

formed along a curved focal plane of a laser delivery system.” Defendants deny the



                                         10
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 11 of 21 PageID #: 2160




remaining allegations of paragraph 30.

      31.     Defendants admit that in the ’356 prosecution, on March 12, 2015, the

examiner rejected the then-pending claims as anticipated by the ’925 application

under 35 U.S.C. § 102(e). Defendants admit that the examiner stated, “Regarding

claim 2, Kurtz discloses all of the limitations set forth in claim 1, wherein the

creating layers (figure 5E) comprises creating the curved layers (262-1) to

accommodate a natural curvature of a focal plane of the laser surgical system

(paragraph 0032). Regarding claim 3, Kurtz discloses all of the limitations set forth

in claim 1, wherein the creating layers comprises creating the curved layers

(paragraph 0032) to accommodate a natural curvature of a lens (figure 5E, 5E') of

the eye.” Defendants deny the remaining allegations of paragraph 31.

      32.     Defendants admit that on June 8, 2015, Zimanyi filed a terminal

disclaimer to overcome a 35 USC 102(e) rejection and explained that “Applicant

points out that (a) the assignee of the present application and the Kurtz reference is

the same entity, Alcon LenSx. Furthermore, (b) the two applications have a common

inventor, Ferenc Raksi. Therefore, Applicant attaches a terminal disclaimer under

37 CFR 1.131(a) to the present submission to overcome the instant rejection.”

Defendants admit that claim 1 was amended to recite, “A method of fragmenting

lens tissue of an eye with a laser surgical system, the method comprising: generating

a pulsed laser beam with a pulsed laser; directing the laser beam with an optics


                                         11
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 12 of 21 PageID #: 2161




module towards a target region in the lens tissue; and controlling the optics module

by a system control module to form a regular array of cells in the target region by

creating layers of photodisrupted bubbles to generate cell boundaries, wherein the

layers are created by scanning the pulsed laser according to the curvature of the focal

plane to track the natural curvature of the lens.” Defendants admit Dr. Zimanyi

submitted a Response to Final Action that states, “Applicant recognized that the

photodisrupted layers cutting into the capsule of the lens poses a substantial risk and

developed the solution of forming the layer with ‘the natural curvature of the lens’,

as such curved layers will naturally reduce the recognized risk. This is a

distinguishable and qualitative advantage over photodisruptive methods that are not

even aware of this risk, like McArdle.” Defendants deny the remaining allegations

of paragraph 32.

      33.      Defendants admit that Dr. Zimanyi submitted a Response to Office

Action on June 23, 2015, in the ’925 prosecution. Defendants admit that Dr.

Zimanyi stated, “One of the important differences between claimed embodiments

and Frey is that while Frey discusses embodiments with (1) ‘shot patterns’ that

‘follow the shape of the lens’, and (2) forming shot patterns in a ‘layer-by-layer

manner’, Frey does not discuss anywhere that the shot pattern would follow the

shape of the lens by forming individual shot-layers that would be curved. Further,

Frey discusses neither the inventive insights, nor the technical know-how necessary



                                         12
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 13 of 21 PageID #: 2162




to form such curved shot-layers to follow the shape of the lens. Indeed, Frey’s layer-

by-layer embodiments clearly show flat shot-layers, not curved ones. The Office

Action did not point to any express description in Frey where an individual shot-

layer of the ‘layer-by-layer patterns’ would have been curved ‘to follow the shape

of the lens.’” Defendants deny the remaining allegations of paragraph 33.

      34.     Defendants admit that in the Alcon ’356 prosecution, Dr. Zimanyi

submitted a Response to Office Action on October 30, 2015. Defendants admit Dr.

Zimanyi amended claim 1 to recite, “A method of fragmenting lens tissue of an eye

with a laser surgical system, the method comprising: generating a pulsed laser beam

with a pulsed laser; directing the laser beam with an optics module towards a target

region in the lens tissue; and controlling the optics module by a system control

module to form a regular array of cells in the target region by creating layers of

photodisrupted bubbles to generate cell boundaries, wherein the layers are created

by scanning the pulsed laser with the optics module according to a curvature of the

focal plane of the optics module to track the natural curvature of the lens.”

Defendants admit that Dr. Zimanyi stated, “Applicant expresses appreciation to the

Examiner for having clarified procedures relating to terminal disclaimers and 37

CFR § 1.132 declarations. In the present Response, Applicant does not rely on either

of these to overcome the pending rejections and therefore there is no need to address

or respond to these remarks.” Defendants admit Dr. Zimanyi stated, “The Office


                                         13
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 14 of 21 PageID #: 2163




Action points to FIG. 5E for the description that the ‘layers are curved.’ This action

only demonstrates the dangers of paraphrasing a claim limitation. Applicant's claim

is not directed to any ‘curved layer’. Applicant’s claim has two limitations, relevant

for this discussion: (2.a) ‘layers are created by scanning the pulsed laser according

to the curvature of the focal plane’ and (2.b) ‘to track the natural curvature of the

lens.’ FIG. 5E of Kurtz does not describe either of these limitations.” Defendants

admit Dr. Zimanyi stated, “Second, FIG. 5E's cylinders manifestly do not follow the

natural curvature of the lens either: they have straight walls. Finally, while [0032]

does mention the curved focal plane of the laser, neither that paragraph, nor any

other paragraph described the other, equally relevant limitation of ‘to track the

natural curvature of the lens.’” Defendants deny the remaining allegations of

paragraph 34.

      35.       Defendants admit that in a Response to Office Action in the ’925

prosecution, on January 19, 2016, Dr. Zimanyi stated, “In other words, embodiments

of Applicant's laser delivery optics were designed with a focal plane, curved with a

curvature that naturally tracks the curvature of the ophthalmic targets. Because of

this design, Applicant's optics does not need electronic scanning control signals from

detectors, such as from Bille’s wavefront detector, and therefore Applicant’s optics

can scan much faster than a combination of the Frey and Bille systems” (emphasis

in the original). Defendants admit Dr. Zimanyi stated, “Frey does not discuss



                                         14
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 15 of 21 PageID #: 2164




anywhere that the shot pattern would follow the shape of the lens by forming

individual shot-layers that would be curved. Further, Frey discusses neither the

inventive insights, nor the technical know-how necessary to form such curved shot-

layers to follow the shape of the lens. Indeed, Frey's layer-by-layer embodiments

clearly show flat shot-layers, not curved ones. The Office Action did not point to

any express description in Frey where an individual shot-layer of the ‘layer-by-layer

patterns’ would have been curved ‘to follow the shape of the lens.’” Defendants

admit Dr. Zimanyi stated, “However, Frey never taught forming these curved

incisions (a) along a curved focal plane of the laser delivery optics, and (b) without

adjusting his Z scanner. These ideas require the recognition that forming curved

incisions has a slowness problem, and that this problem can be solved by designing

the optics with a curved focal plane that tracks the curvature of the ophthalmic

targets. Such systems can create curved incisions much faster than systems without

such a suitably curved focal plane.” Defendants deny that these statements are

contradictory. Defendants deny the remaining allegations of paragraph 35.

      36.     Defendants admit that on May 3, 2016, the examiner handling the

Alcon ’356 prosecution allowed the pending claims of the Alcon ’356 patent.

Defendants admit that the examiner’s reasons for allowance are accurately quoted.

Defendants deny the remaining allegations of paragraph 36.

      37.     Defendants admit that on May 20, 2016, the examiner handling the


                                         15
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 16 of 21 PageID #: 2165




’925 prosecution allowed the pending claims of the ’925 patent. Defendants admit

that the examiner’s reasons for allowance are accurately quoted. Defendants deny

the remaining allegations of paragraph 37.


   Alcon Made Affirmative Misrepresentations to the Patent Office During
                   Prosecution of the Alcon ’356 Patent

       38.    Denied.

       39.    Denied.

       40.    Denied.

       41.    Denied.

  The Withheld Statements from Prosecution of the ’925 Patent Were Highly
                     Material to the Alcon ’356 Patent

       42.    Denied.

       43.    Defendants admit the examiner rejected claims in the ’356

  prosecution as anticipated by the Pre-Grant Publication for the ’925 patent,

  US20090171327A1. Defendants deny the remaining allegations of paragraph 43.

       44.    Denied.

       45.    Denied.

   Alcon Made Affirmative Misrepresentations to the Patent Office During
                     Prosecution of the ’925 Patent

       46.   Denied.

       47.   Denied.


                                       16
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 17 of 21 PageID #: 2166




        48.   Denied.

        49.   Denied.

  The Withheld Statements from Prosecution of the Alcon ’356 Patent Were
                    Highly Material to the ’925 Patent

        50.    Denied.

        51.    Defendants admit the examiner rejected claims in the ’925

  prosecution over the prior art. Defendants deny the remaining allegations of

  paragraph 51.

        52.    Denied.

        53.    Denied.

                        Zimanyi Acted with an Intent to Deceive

        54.    Denied.

        55.    Defendants admit that Dr. Zimanyi entered an appearance in

  connection with the prosecution of the ’925 patent application and the parent

  application of the ’356 patent on August 3, 2011. Defendants admit Dr. Zimanyi

  was involved in the prosecution of the ’356 and ’925 patents during the same time

  period. Defendants admit the Pre-Grant Publication for the ’925 patent is discussed

  in the prosecution of the ’356 patent. Defendants deny the remaining allegations

  of paragraph 55.

        56.    Denied.

        57.    Defendants admit that 37 C.F.R. § 11.18(b) states that “[b]y

                                        17
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 18 of 21 PageID #: 2167




  presenting to the Office … any paper, the party presenting such paper, whether a

  practitioner or non-practitioner, is certifying that (1) All statements made therein

  of the party's own knowledge are true,” or “all statements made therein on

  information and belief are believed to be true.” Defendants deny that Dr. Zimanyi

  made statements to the Patent Office with knowledge of their falsity and further

  deny the remaining allegations of paragraph 57.

        58.    Denied.

        59.    Defendant admit that the Alcon ’356 and ’925 patents were

  prosecuted by Dr. Zimanyi. Defendants deny any intent to deceive and further

  deny the remaining allegations of paragraph 59.

        60.    Defendants admit the ’356 and ’925 patents were being handled by

  different examiners. Defendants deny the remaining allegations of paragraph 60.

        61.    Denied.

                                     COUNT XIX

            Declaratory Judgment of Unenforceability of the ’925 Patent

        62.    Defendants incorporate by reference their answers to paragraphs 1

  through 61, as if fully set forth herein.

        63.    Admitted.

        64.    Admitted.

        65.    Denied.

                                              18
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 19 of 21 PageID #: 2168




        66.    Denied.

        67.    Denied.

                                      COUNT XX

        Declaratory Judgment of Unenforceability of the Alcon ’356 Patent

        68.    Defendants incorporate by reference their answers to paragraphs 1

  through 67, as if fully set forth herein.

        69.    Admitted.

        70.    Admitted.

        71.    Denied.

        72.    Denied.

        73.    Denied.

                               PRAYER FOR RELIEF

       The Counterclaims for Declaratory Relief recite a prayer for relief for which

no response is required. To the extent an answer is required, Defendants deny that

Plaintiffs are entitled to any remedy or relief.

                                   JURY DEMAND

       Defendants join Plaintiffs’ request for a jury trial on all issues triable by jury.

                                 GENERAL DENIAL

       Defendants deny all allegations in Plaintiffs’ Counterclaims for Declaratory

Relief not expressly admitted.


                                              19
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 20 of 21 PageID #: 2169




                                     DEFENSES

      Without any admission as to the burden of proof, burden of persuasion, or the

truth of any allegation in the Counterclaims for Declaratory Relief, Defendants rely

upon the following defenses, whether pled as an affirmative defense or otherwise:

                     First Defense (Failure to State a Claim)

      The Counterclaims for Declaratory Relief fail to state a claim upon which

relief can be granted.

                         Second Defense (No Exceptional Case)

      Defendants’ actions in bringing this case do not give rise to an exceptional

case in Plaintiffs’ favor under 35 U.S.C. § 285.

                             ADDITIONAL DEFENSES

      Defendants reserve the right to assert any additional defenses that discovery

may reveal.




                                         20
Case 1:20-cv-00842-CFC Document 37 Filed 12/11/20 Page 21 of 21 PageID #: 2170




                                    Respectfully,

                                    /s/ John W. Shaw
                                    John W. Shaw (No. 3362)
                                    Karen E. Keller (No. 4489)
                                    SHAW KELLER LLP
                                    I.M. Pei Building
                                    1105 North Market Street, 12th Floor
 OF COUNSEL:                        Wilmington, DE 19801
 Jeanne Heffernan                   (302) 298-0700
 KIRKLAND & ELLIS LLP               jshaw@shawkeller.com
 601 Lexington Avenue               kkeller@shawkeller.com
 New York, NY 10022
 (212) 446-4800
                                    Attorneys for Defendants-Counterclaim
 Gregg F. LoCascio, P.C.            Plaintiffs Alcon, Inc., Alcon LenSx, Inc.,
 Noah S. Frank                      Alcon Vision, LLC, Alcon Laboratories,
 KIRKLAND & ELLIS LLP               Inc. and Alcon Research LLC
 1301 Pennsylvania Avenue, N.W.
 Washington, DC 20004
 (202) 389-5000

 Caroline Lourgos
 KIRKLAND & ELLIS LLP
 300 North LaSalle
 Chicago, IL 60654
 (312) 862-2000

 Kristen P.L. Reichenbach
 KIRKLAND & ELLIS LLP
 555 California Street
 San Francisco, CA 94104
 (415) 439-1400

 Dated: December 11, 2020




                                     21
